 

 

Case 3:19-cv-03027-D Document 14 Filed 01/27/20 Page1of4 PagelD 160

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF TEXAS,
DALLAS DIVISION

MARY KAY INC.,

Plaintiff,

Civil Action No. 3:19-cv-03027-D

KARIN JORDAN AGUDELO, TED
MORENO, MARIA CAMILA
OLIVEROS-JORDAN, ALEJANDRO
OLIVEROS-JORDAN, DAVID
OLIVEROS-JORDAN MILTON
MORENO GARZON, ADOLFO
NARANJO, JUAN GABRIEL NEIRA
JIMENEZ, HILDA MORENO, LAURA
GOMEZ, NOE GOMEZ, JENNIFER
STEPHANIE MARTINEZ FLORES,
ANYELLY MONTOYA, FERNANDO
JAVIER FIGUEROA, YAMIL
FIGUEROA LOBATO, NORMA
BEATRIZ ARATA, MARTIN LOBATO,
and JOHN DOES 1-50, natural persons, and
EASY FAST, INC., CALIFORNIA LA
FASHION, INC., ALL SELLER INC.,
ALLPRODUCTS CORP., SMILE
DISTRIBUTION, INC., SOLODERMA
LLC, OCEAN ONE INVESTMENTS
PRO, LLC, and JOHN DOES 51-100,
business entities,

Defendants.
DEFENDANT’S ORIGINAL ANSWER
Defendant, Fernando Figueroa, files this original answer to plaintiff's, Mary Kay Inc., original

complaint.

 

Page 1 of 4
 

Case 3:19-cv-03027-D Document 14 Filed 01/27/20 Page 2of4 PagelD 161

A. ADMISSIONS & DENIALS

1. Defendant denies the allegations in paragraph 2.

2. Defendant lacks sufficient knowledge or information to form a belief about the truth of
paragraphs 3-47.

3. Defendant admits to residing at 9491 Palm Circle South #107, Pembroke Pines, FL
33025. Defendant admits to operating an online storefront on Amazon called “Developer
Solutions.” Defendant admits to the Merchant ID. Defendant admits to operation of
online store “superdeals99.” Defendant denies the remaining allegations in paragraph 48.

4. Defendant lacks sufficient knowledge or information to form a belief about the truth of
paragraphs 49-60.

5. Defendant denies the allegations in paragraph 62.

6. Defendant lacks sufficient knowledge or information to form a belief about the truth of
paragraphs 64-201.

7. Defendant denies the allegations in paragraph 202.

8. Defendant denies the allegations in paragraph 206.

9, Defendant denies the allegations in paragraph 208.

10. Defendant lacks sufficient knowledge or information to form a belief about the truth of
paragraphs 209- 220.

1]. Defendant denies the allegations in paragraph 221.

12. Defendant lacks sufficient knowledge or information to form a belief about the truth of

paragraphs 222-223.

 

Page 2 of 4
Case 3:19-cv-03027-D Document 14 Filed 01/27/20 Page 3o0f4 PagelD 162

13. Defendant lacks sufficient knowledge or information to form a belief about the truth of
paragraphs 225 - 227.
14. Defendant lacks sufficient knowledge or information to form a belief about the truth of
paragraphs 229 -231.
15. Defendant lacks sufficient knowledge or information to form a belief about the truth of
paragraphs 233 - 246.
16. Defendant denies the allegations in paragraph 247.
17. Defendant lacks sufficient knowledge or information to form a belief about the truth of
paragraphs 248 - 249.
18. Defendant denies the allegations in paragraph 250,
19. Defendant denies the allegations in paragraphs 251 - 284.
20. Defendant lacks sufficient knowledge or information to form a belief about the truth of
paragraphs 285 - 286.
21. Defendant denies the allegations in paragraphs 287 - 297.
22. Defendant denies the allegations in paragraphs 298 - 404,
B. PRAYER
For these reasons, defendant asks the Court to enter judgment that plaintiff take nothing, dismiss
plaintiff's suit with prejudice, assess costs against plaintiff, and award defendant all other relief
the Court deems appropriate.

Respectfully submitted,

MANUEL DIAZ LAW FIRM,

P.C.

By: Rho _
Jeftefy R. Morrow

TX Bar No. 24091066

 

Page 3 of 4
— =

 

Case 3:19-cv-03027-D Document 14 Filed 01/27/20 Page4of4 PagelD 163

8100 John W. Carpenter Freeway
Dallas, Texas 75247

E-mail: jefferym@diazlf.com

Tel.: 214-800-2086

Fax: 972-330-2449

ATTORNEY IN CHARGE FOR
Defendant Fernando Javier Figueroa

CERTIFICATE OF SERVICE

I certify that on January 27, 2020, a copy of this original answer was served by e-mail to
eschwegmann@lynnllp.com at 3:00 a.m./p.m on 1/27/2020, attorney in charge for Plaintiff, Mary
Kay Inc.:

Christopher J. Schwegmann

TX Bar No. 24051315

LYNN PINKER COX & HURST, LLP
2100 Ross Avenue, Suite 2700

Dallas, Texas 75201

E-mail: cschwegmann@lynallp.com
Tel.: 214-981-3800

Fax: 214-981-3829

: Jeffery R. Morrow

 

Page 4 of 4
